Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


Paris SNF, LLC d/b/a Heritage House at                Appeal from the 62nd District Court of
Paris Rehab & Nursing, Appellant                      Lamar County, Texas (Tr. Ct. No. 90535).
                                                      Memorandum Opinion delivered by Chief
No. 06-22-00028-CV         v.                         Justice MorrissJustice Stevens and Justice
                                                      van Cleef participating.
Brenda Sheetz and Ronald Hill, Appellees



       As stated in the Court’s opinion of this date, we find that the motion of the appellant to
dismiss the appeal should be granted. Therefore, we dismiss the appeal.
       We further order that the appellant, Paris SNF, LLC d/b/a Heritage House at Paris Rehab
& Nursing, pay all costs incurred by reason of this appeal.



                                                       RENDERED JULY 13, 2022
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk